Citation Nr: 1046637	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-15 013	)	DATE
	)
	)

On appeal from the
-Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss.

2.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

3.  Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine.

4.  Entitlement to an initial rating in excess of 10 percent for 
left knee osteoarthritis.

5.  Entitlement to a rating in excess of 10 percent for residuals 
of a right knee meniscectomy.

6.  Entitlement to an initial compensable rating for residuals of 
a broken jaw.

7.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for autoimmune 
hemolytic anemia.

8.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for temporomandibular joint 
syndrome with tooth loss.


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 through 
March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005, October 2005, and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In April 2010, the Veteran was scheduled for a videoconference 
hearing before a Member of the Board.  Prior to the hearing, the 
Veteran's attorney submitted a written statement noting the 
Veteran's desire to withdraw his hearing request.

Also, in a written statement received at the Board in November 
2010, the Veteran's representative withdrew her representation of 
the Veteran.  She reported filing withdrawals with the Chicago RO 
and notifying the Veteran.


FINDING OF FACT

In an October 2010 statement submitted to the Board, the Veteran 
indicated his desire to withdraw his appeal; as of that date, the 
Board had not promulgated a final decision on the issues 
presented. 
CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an 
appeal to the Board by doing so in writing.  See 38 C.F.R. § 
20.204(b) (2010).  When he does so, the withdrawal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that had 
been previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

In October 2010, the Veteran submitted a written statement 
indicating that he was withdrawing his appeal.  The issues on 
appeal include: entitlement to a rating in excess of 30 percent 
for bilateral hearing loss, entitlement to a rating in excess of 
20 percent for diabetes mellitus, entitlement to an initial 
rating in excess of 20 percent for degenerative joint disease of 
the lumbosacral spine, entitlement to an initial rating in excess 
of 10 percent for left knee osteoarthritis, entitlement to a 
rating in excess of 10 percent for residuals of a right knee 
meniscectomy, entitlement to an initial compensable rating for 
residuals of a broken jaw; requests to reopen claims of service 
connection for autoimmune hemolytic anemia, and posttraumatic 
stress disorder (PTSD), and lastly, entitlement to service 
connection for temporomandibular joint syndrome with tooth loss.  
As of October 2010, the Board had not yet promulgated a final 
decision on the issues presented.  

Because the Veteran has clearly expressed a desire to terminate 
the appeal, because he has done so in writing, and because the 
Board has not yet promulgated a decision on the appeal, the legal 
requirements for a proper withdrawal have been satisfied.  38 
C.F.R. § 20.204 (2010).  Accordingly, further action by the Board 
on this appeal is not appropriate, and the appeal will be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).
ORDER

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


